—Per Curiam.
Appeal from a judgment of the Supreme Court at Special Term (Conway, J.), entered October 7, 1985 in Albany County, which, in a proceeding pursuant to Election Law § 16-102, dismissed petitioner’s application for, inter alia, failure to timely commence the proceeding.
Following the Conservative Party’s judicial convention on September 20, 1985 nominating respondents Frank N. Grasso and Mario M. Albanese as Conservative Party candidates for the office of Justice of the Supreme Court for the Fourth Judicial District in the November 5, 1985 general election, petitioner instituted this proceeding to challenge the validity of the nominations.
We agree with Special Term that the failure of the petition to have been verified before the Statute of Limitations had run on September 30, 1985 (see, Election Law § 16-102 [2]) constitutes a jurisdictional defect which cannot be cured by amendment (Matter of Goodman v Hayduk, 45 NY2d 804; Matter of O’Connell v Ryan, 112 AD2d 1100, lv denied 65 NY2d 607 and requires dismissal of the petition. The judgment appealed from should therefore be affirmed.
Judgment affirmed, without costs. Mahoney, P. J., Main, Casey, Weiss and Levine, JJ., concur.